Exhibit nFinanSe Inc. (f/k/a Morgan Beaumont, Inc.) 2 PLAN nFinanSe Inc. 2 COMPENSATION PLAN The purpose of the nFinanSe Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”) is to provide (i) employees ofnFinanSe Inc., f/k/a Morgan Beaumont, Inc., (the “Company”) and its subsidiaries, (ii) certain consultants and advisors who perform services for the Company or its subsidiaries and (iii) non-employee members of the Board of Directors of the Company with the opportunity to receive grants of incentive stock options, nonqualified stock options, stock appreciation rights, stock awards, stock units and other stock-based awards. The Company believes that the Plan will encourage the participants to contribute materially to the growth of the Company, thereby benefitting the Company’s stockholders, and will align the economic interests of the participants with those of the stockholders. The Plan shall be effective as of March 1, 2007, subject to approval by the stockholders of the Company. The Morgan Beaumont, Inc. 2004 Amended
